DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The remarks filed on 7/20/2021 are acknowledged.
	Claims 7, 8, 13, and 14 are cancelled.
	Claims 1-6, 9-12, and 15-18 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-12, and 15-18 are allowed in view of the updated search conducted, prosecution history, and the remarks filed 7/20/2021, in particular the discussion on pages 2-3 regarding the teaching of “The fact that isosorbide is not used as a plasticizer in the composition of the claimed invention is confirmed by the CP-8 test described in Example 2 of the present specification (pages 18-20). As described, "For comparative tests CP-8, it was tried to form hard capsule shells by using various amounts of isosorbide, but without using plasticizers. No hard capsule shells could be formed. A thin solid was found on the pins, which was impossible to unmold." This test shows that isosorbide does not act as a plasticizer here, and that the composition requires the presence of a plasticizer such as sorbitol to have the suitable properties of a film- forming composition. Therefore, since the composition already contains a plasticizer, a 
	An updated prior art search did not disclose a reference that teaches the film-forming composition in liquid aqueous form comprising: a hydrolyzed alkylated starch; an additional hydrocolloid; isosorbide; and a plasticizer, wherein the dry matter content by weight is between 10% and 70% as claimed. Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious the claimed composition.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 9-12, and 15-18 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615